Title: Benjamin Galloway to Thomas Jefferson, 9 April 1815
From: Galloway, Benjamin
To: Jefferson, Thomas


          Sir  Hagers Town April 9th 1815.
          I now contemplate to leave my residence for Monticello on or about the fifth of next month; and shall be glad to be informed, whether you will be at home, when I propose to make my appearance there—Tomorrow I commence a Journey to the lower part of our State; and shall be gone about a fortnight. I understand, that Mr Munroe and Lady are on a visit to some part of your Commonwealth; I hope, I shall find them at the Cottage in your vicinity—After labour; Refreshment is both necessary and agreeable. and will no doubt must be So to him—The public voice here and hereabouts is loud in praise of his activity and judgment whilst he was engaged last year in the office of Secretary of War pro temp;—The feds in general are warm in their commendations of his late conduct; and profess to have no wish to disappoint or obstruct the efforts of his political friends in their attempt to place him at the next election in the presidential chair—how far, some of them, may be sincere in their professions, quoad hoc; I will not undertake to say; but, I verily believe, that the major part of them in our district, are disposed to coalesce with the friends to the powers that are: the present administration: and, if they do not openly support Mr M—s Election: I verily believe, they will be content to lay on their Oars, and quietly suffer the political vessell, without opposition on their part, to take the course which the republicans wish and design it to do—
          The Anglo Feds, here, and hereabouts, appear to be chop-fallens. since the Treaty of peace was ratified by the United States: and, if a certain cast of politicians will govern their angry passions, and only exercise a due discretion, by displaying that sort of temper, moderation and firmness, which is so needfull; and more especially adviseable: to be practiced at this time; The Opposition, in our district, will dissolve, in its own imbecillity
          please to favour me with an answer to this; which I could wish to receive at the city of washington, if it can reach that place before the 22d instant, to be directed to care of my nephew Tench Ringgold Esqr Washington—As I shall travel to Monti Cello on Horseback; and as I am a total Stranger to the Road I shall be obliged to you for such instructions as you may think will facilitate my Journey.—
          Compliments to Mrs and Mr Munroe, should they be in your vicinity—I enclose this to the Post Master at Milton— 
          I am Sir with Esteem and Regard Yrs RespectfullyBenjamin Galloway
        